    IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT
                      OF ALABAMA, SOUTHERN DIVISION

In re:                                                   CASE No. 17-03821-JCO
         Carmie W Carr

Debtor(s)                                                Chapter 7

                     TRUSTEE’S RESPONSE TO MOTION FOR TURNOVER
         COMES NOW the Trustee in the above-styled case, D. Parker Sweet, by and through the
undersigned counsel, and in response to the Motion for Turnover (Doc. 179) filed by Newport Orange
Beach, LLC, states as follows:
    1. The Trustee has received from Sirote & Permutt, PC, as counsel for the first-position mortgage
         holder, the sum of $13,058.35, representing the excess proceeds from the foreclosure sale of the
         Debtor’s homestead.
    2. Having reviewed the records of the Judge of Probate of Baldwin County, Alabama, the Trustee
         agrees that the movant Newport Orange Beach, LLC (“Newport”) was the holder of a properly
         perfected second-position lien upon the Debtor’s homestead at the time of the foreclosure sale.
    3. The Trustee has received no demands or claims for the excess proceeds from any other party, aside
         from potentially the Debtor herself.
    4. Newport’s mortgage instrument appears to contain a waiver of homestead exemption rights
         executed by the Debtor and her spouse, Raymond Carr.
    5. The Trustee therefore does not oppose Newport’s Motion for Turnover.
    6. The Trustee requests that any Order for turnover specifically attribute the payment to Claim #12.
         Respectfully submitted this date, December 11, 2019,

                                                 /s/ D. Parker Sweet
                                                 Daniel Parker Sweet (SWEED1464)
                                                 Attorney for the Chapter 7 Trustee
                                                 P.O. Box 537
                                                 Daphne, AL 36526
                                                 trustee@sweetlawalabama.com
                                                 Ph. (251)626-3322 Fax (251) 626-4799




 Case 17-03821         Doc 183       Filed 12/11/19 Entered 12/11/19 15:21:02               Desc Main
                                      Document     Page 1 of 2
                                     CERTIFICATE OF SERVICE

         I hereby certify that on the date of filing I have served a true and correct copy of the foregoing on
all parties who currently receive electronic notices in the above-styled case by electronic filing with the
CM/ECF system, and on all parties entitled to notice of the same by depositing a true and correct copy
thereof, properly addressed and postage paid, in the US mail addressed to each such party who does not
currently receive notices electronically in this case. Parties thus noticed include but are not necessarily
limited to:

Carmie W Carr                                            Wesley H. Blacksher
1713 2nd Avenue                                          Counsel for the Debtor
Tuscaloosa, AL 35401                                     via CM/ECF electronic noticing

                                                         Jeffrey J. Hartley
                                                         Counsel for Newport Orange Beach, LLC
                                                         via CM/ECF electronic noticing



                                                  /s/ D. Parker Sweet
                                                  Daniel Parker Sweet (SWEED1464)




 Case 17-03821         Doc 183       Filed 12/11/19 Entered 12/11/19 15:21:02                  Desc Main
                                      Document     Page 2 of 2
